TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00025-CV



                                      In re Jonathan Barnes


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Jonathan Barnes is an incarcerated parent who filed a petition for writ of

mandamus in this Court, complaining that the associate judge did not appoint an attorney for him

in the underlying suit affecting the parent-child relationship or for his subsequent appeal.

               Barnes’s petition relies on a section of the family code concerning the appointment

of attorneys in suits filed seeking termination of parental rights. See Tex. Fam. Code Ann. § 107.013

(West Supp. 2011). We have examined the record and determined that the Attorney General did

not seek termination of Barnes’s parental rights in the underlying suit, the court did not terminate

Barnes’s parental rights, and as Barnes acknowledges in his docketing statement, the case involved

matters of child support and child custody. Section 107.013 of the family code does not entitle

Barnes to appointment of counsel on these matters.

               Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: February 24, 2012